Citation Nr: 9930485	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  94-20 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for the service-connected residuals of an injury to 
the right knee, to include chondromalacia, medial femoral 
condyle with chondral fracturing and fissuring, 
postoperative, and tibial plateau fracture and removal of 
hardware, postoperative.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel




INTRODUCTION

The veteran served on active duty from March 1981 to January 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1993 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO).  It was remanded by the Board in 
October 1996 for additional development and it is now back at 
the Board, ready for its review on appeal.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected right knee disability currently is productive of 
any type of ankylosis; recurrent subluxation or lateral 
instability of a severe nature; limitation of flexion to 15 
degrees or less; limitation of extension to 20 degrees or 
more; impairment of the tibia and fibula that is manifested 
by their malunion, with marked knee or ankle disability, or 
their nonunion, with loose motion requiring brace; or that 
there is arthritis that is accompanied by instability or 
limitation of the motion of the right knee of at least a 
noncompensable degree.


CONCLUSION OF LAW

The schedular criteria for a disability evaluation in excess 
of 20 percent for the service-connected right knee disability 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Part 4, 
Diagnostic Codes 5256, 5257, 5260, 5261, 5262 (1999); 
VAOPGCPREC 23-97 (Jul. 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 
1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial considerations and the applicable VA laws and 
regulations:

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of this 
claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (hereinafter, "the Schedule").  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded  
history.  38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (1999); see, also, DeLuca v. Brown, 8 Vet. 
App. 202, 205-206 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement (due to a variety of reasons, to include ankylosis, 
contracted scars, flail joints, etc.), weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, atrophy of disuse, as well as 
instability of station, disturbance of locomotion and 
interference with sitting, standing and weight-bearing.  
38 C.F.R. § 4.45 (1999).

With any form of arthritis, painful motion is an important 
factor of disability.  The facial expression, wincing, etc., 
on pressure or manipulation should be carefully noted and 
definitely related to affected joints, as the intent of the 
Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability and 
actually painful, unstable or malaligned joints due to healed 
injury as entitled to at least the minimum compensable rating 
for that joint.  See, 38 C.F.R. § 4.59 (1999).

In the present case, the record shows that the service-
connected right knee disability is rated as 20 percent 
disabling under the provisions of Diagnostic Code 5257 of the 
Schedule, which provides for such a rating when there is 
impairment of the knee that is manifested by moderate, 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Code 5257 (1999).

A 20 percent schedular rating is also warranted when there is 
dislocation of the semilunar cartilage, with frequent 
episodes of locking, pain and effusion into the joint 
(Diagnostic Code 5258); limitation of the flexion of the leg 
to 30 degrees (Diagnostic Code 5260); limitation of the 
extension of the leg to 15 degrees (Diagnostic Code 5261); 
and impairment of the tibia and fibula that is manifested by 
their malunion, with moderate knee or ankle disability 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a, Diagnostic Codes 
5258, 5260, 5261, 5262 (1999).  Additionally, such a rating 
is warranted when there is X-Ray evidence of the arthritic 
involvement of two or more major joints, or two or more minor 
joint groups, with occasional incapacitating exacerbations, 
but with no limitation of motion.  See, in this regard, 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003 (1999).

A 30 percent rating is warranted when there is ankylosis of 
the knee, at a favorable angle in full extension, or in 
slight flexion between 0 and 10 degrees (Diagnostic Code 
5256); impairment of the knee manifested by severe, recurrent 
subluxation or lateral instability (Diagnostic Code 5257); 
limitation of the flexion of the leg to 15 degrees 
(Diagnostic Code 5260); limitation of the extension of the 
leg to 20 degrees (Diagnostic Code 5261); and impairment of 
the tibia and fibula that is manifested by their malunion, 
with marked knee or ankle disability (Diagnostic Code 5262).  
38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 5256, 5257, 5260, 
5261, 5262 (1999).

A 40 percent rating is warranted when there is ankylosis of 
the knee, in flexion between 10 and 20 degrees (Diagnostic 
Code 5256); limitation of extension of the leg to 30 degrees 
(Diagnostic Code 5261); and impairment of the tibia and 
fibula that is manifested by their nonunion, with loose 
motion, requiring brace (Diagnostic Code 5262).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256, 5261, 5262 (1999).

Finally, a 50 percent rating is warranted when there is 
ankylosis of the knee, in flexion between 20 and 45 degrees 
(Diagnostic Code 5256); and for limitation of the extension 
of the leg to 45 degrees (Diagnostic Code 5261); while a 60 
percent maximum rating would be warranted for extremely 
unfavorable ankylosis of the knee, in flexion at an angle of 
45 degrees or more (Diagnostic Code 5256).  38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5256 and 5261 (1999).

In addition to the above schedular criteria, VA regulation 
also provides for the Board's referral of an increased rating 
issue back to the RO for further consideration of the matter 
on an extra-schedular basis in all those exceptional cases 
where the schedular evaluations are found to be inadequate, 
the governing norm in these exceptional cases being:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular standards.  See, in this regard, 38 C.F.R. 
§ 3.321(b)(1) (1999).

The veteran's contentions and the factual background:

The veteran contends that she is entitled to a disability 
evaluation in excess of 20 percent for the service-connected 
right knee disability.

At the outset, the Board notes that the veteran's 
representative argued, in his appellant's brief of October 
1999, that the veteran in the present case is entitled to 
have separate ratings for the arthritis of the right knee and 
the instability of the same knee, as per a July 1997 
precedent opinion by VA's General Counsel to that effect.  In 
this regard, the Board must note that VA's General Counsel 
has indeed held that VA's prohibition against pyramiding 
(i.e., the evaluation of the same disability under various 
diagnoses), which is set forth in 38 C.F.R. § 4.14 (1999), 
does not preclude the rating of a knee disorder under both 
the diagnostic code addressing instability of the knee 
(Diagnostic Code 5257), or any other diagnostic code "that 
does not appear to involve limitation of motion," and the 
diagnostic codes addressing arthritis, or osteoarthritis, of 
a musculoskeletal joint (Diagnostic Codes 5003 and 5010), as 
both sets of rating criteria refer to separate and distinct 
disabilities.  However, VA's General Counsel has also said 
that, for these separate ratings to be warranted, the 
arthritis has to be accompanied by evidence of limitation of 
motion severe enough to warrant at least a zero percent 
rating under Diagnostic Codes 5260 and/or 5261 or, as per the 
provisions of 38 C.F.R. § 4.59 (1999), by evidence of painful 
motion even when a range of motion is possible beyond the 
point when the pain sets in.  See, in this regard, VAOPGCPREC 
23-97 (Jul. 1, 1997); VAOPGCPREC 9-98 (Aug. 14, 1998); and 
Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  (See, also, 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991), where 
the Court had previously said that any functional loss due to 
pain is to be rated at the same level as the functional loss 
where motion is impeded.) 

A thorough and careful review of the evidence in the record, 
which now is contained in two separate claims folders, 
reveals that the veteran was examined by VA in February 1990, 
at which time it was noted that the veteran was able to flex 
and extend the knee to 90 and zero degrees, respectively, 
that McMurray's tests on internal and external stress 
produced pain in the medial joint line and that a Lachman's 
test revealed no laxity, although the veteran did complain of 
pain in the knee.  Apprehension and Brittain's tests both 
caused what the examiner deemed as "apparent discomfort to 
the veteran" and the pertinent diagnosis was listed as 
chondromalacia of the right knee, status post lateral 
release.

VA X-Rays and a VA MRI study that were obtained in August 
1991 and January 1992, respectively, revealed a normal right 
knee, with no evidence of fracture, dislocation, bony 
abnormality, joint effusion or meniscal tears and evidence of 
intact cruciate and collateral ligaments.

The record further reveals that the veteran underwent an open 
reduction and internal fixation of a right tibial fracture in 
July 1992, the residuals of which were thereafter included as 
part of the service-connected disability.  As of September 
1992, however, X-Rays already revealed an essentially normal 
right knee, except for a screw-plate device maintaining 
fixation about the lateral tibial fracture, but with no 
change in position or alignment.  In July 1994, the hardware 
was removed from the veteran's right knee due to its being 
causing discomfort and X-Rays obtained in October 1994 
revealed evidence of an "apparent old surgery," some 
roughness of the lateral articular surface of the tibia 
joint, with some condensation, and an old fracture that 
appeared to be well healed. 

According to a VA operative report dated in August 1995, the 
veteran underwent a right knee arthroscopy, synovectomy and 
debridement of the lateral meniscus, secondary to her 
complaints of popping, grinding and swelling of the knee.  
The post-operative diagnosis was listed as right knee lateral 
meniscal tear, synovitis of the right knee, Grade IV 
chondromalacia patella, Grade IV osteochondral defect, with a 
3x3 mm lateral femoral condyle, an intact anterior cruciate 
ligament and an intact medial meniscus.

The record also contains VA outpatient medical records that 
were produced in 1996 and 1997, most of which only contain 
evidence of medical treatment for conditions other than a 
right knee disability.  It also contains notes from private 
medical treatment that the veteran received more than nine 
years ago, in 1989 and 1990, for her right knee problems, 
which were also associated with the file after the Board's 
remand of October 1996.

Finally, the report of an August 1998 VA orthopedic 
examination reveals that the subscriber of this report 
reviewed the entire file, as requested by the Board in its 
remand of October 1996.  According to this report, the 
veteran said that she had to use a brace on her right leg to 
keep the knee from hyperextending, that she had had six 
surgeries all together in the right knee and that, currently, 
she was not receiving medical treatment for the knee but that 
she took Motrin, used the brace and did strengthening 
exercises at home.  She said that her right knee hurt daily, 
that it swelled all the time and that, if the brace was off, 
the knee tended to buckle when she walked.  The examiner 
noted, however, that "[s]he has full range of motion" and 
said that, when asked about weakness, the veteran answered 
"yes" and explained that the knee shook if she went 
upstairs.  When asked about fatigability, the veteran also 
answered "yes" and explained that the knee got tired after 
a while.  Regarding incoordination, it was noted that there 
was an occasional limp on the right and that it was present 
on normal and repeated use.

The above report also reveals that, on physical examination, 
the veteran, who was examined without the brace, appeared in 
no acute distress, was moderately obese  and had a slight to 
moderate limp on the right, on ambulation.  There was 
tenderness on multiple areas about the proximal tibia, 
medially, laterally and anteriorly.  There were incisions 
about the lateral parapatellar region, lateral knee and 
proximal anterior tibia, plus multiple arthroscopy portals, 
all well healed.  The cruciate and collateral ligaments were 
stable and, on McMurray's test eversion, there was a slight 
to moderate complaint of pain, medially, while, on inversion, 
there was only a slight complaint of pain, laterally.  There 
was 3+ patellofemoral crepitation palpated on active motion 
and a question of a trace of effusion.  There was also 
moderate pain on passive motion of the patella, but no gross 
instability.  On muscle strength testing, there was slight 
give-way weakness in the quadriceps and gastrocnemius and 
soleus on the right, with complaints of pain in the lower 
anterior patellar region.  The knee extended and flexed to 
zero and 130 degrees, respectively, and the following 
comments/assessment were offered:

Degenerative arthrosis right knee status 
post multiple surgeries with residuals.  
With respect to impairment, impairment 
level is rated as moderate.  
Quantification in terms of degrees cannot 
be stated due to the subjective nature of 
the factors.

There does not seem to be on examination 
any recurrent subluxation or lateral 
instability.  There is no ankylosis of 
the knee.

No x-rays are ordered today.

Analysis, findings and conclusions:

As shown above, the record shows that the veteran has indeed 
underwent several surgeries in the past several years and has 
recently complained of pain, weakness, fatigability, 
incoordination, swelling and some instability of the right 
knee.  Objectively, it has been shown that the right knee 
disability is indeed manifested by some tenderness, 
crepitation, a trace of effusion and pain.  However, it has 
not been shown that there is any type of ankylosis, that 
there is recurrent subluxation or lateral instability of a 
severe nature, that the right leg's flexion is limited to 15 
degrees or less, that the right leg's extension is limited to 
20 degrees or more or that there is an impairment of the 
tibia and fibula that is manifested by their malunion, with 
marked knee or ankle disability, or their nonunion, with 
loose motion requiring brace.  (The Board is certainly aware 
that the veteran has said that she needs to wear a brace.  
However, the objective evidence in the record does not reveal 
that the brace is needed due to the right knee's nonunion, 
with loose motion.)  None of the schedular criteria required 
for ratings exceeding 20 percent for a service-connected knee 
disability has been met in the present case.  Also, the Board 
notes that separate ratings for arthritis and instability of 
the right knee are not warranted either because there is 
simply no evidence of instability of the right knee or 
limitation of its motion severe enough to warrant at least a 
zero percent rating.

In view of the above, the Board has no other recourse but to 
conclude that, insofar as none of the schedular criteria for 
a schedular rating exceeding 20 percent has been met, the 
requested increased rating is not warranted.  Accordingly, 
the claim for such a benefit has failed and must be denied.

Finally, the Board also finds that the disability picture 
pertaining to the service-connected right knee disability is 
not unusual or exceptional so as to warrant further 
consideration of this increased rating claim on an extra-
schedular basis.  A referral to the RO for such additional 
action is therefore not warranted.


ORDER

A disability evaluation in excess of 20 percent for the 
service-connected residuals of an injury to the right knee, 
to include chondromalacia, medial femoral condyle with 
chondral fracturing and fissuring, postoperative, and tibial 
plateau fracture and removal of hardware, postoperative, is 
denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

